Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to the application filed on 06/05/2019.
             Claims 1-16 are pending.

Information Disclosure Statement  
The information disclosure statement (IDS) filed on 06/05/2019 has been considered (see form-1449, MPEP 609).

Drawings
The drawings filed on 06/05/2019 are accepted.	

Note: After analyzing and consideration, the examiner acknowledge, there is no 101 rejection to claims 1-16.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claims 1 and 16 recites the language of “Semantics of Business Vocabulary and Business Rule (SBVR), “(301)”, “302” and “303”, “eXtensible Markup Language Metadata Interchange (XMI), Satisfiability Modulo Theories Library.  These are unclear whether SBVR using capital letter has different meaning or the same with the lower letter, and further it is unclear to claim the number “301”, “302” and “303”.  In these claims also recite the language of “SMT” which is unclear to indicate constitute of “a SMT” and further the word “SMT” ought to spell out at least one time.   
Claims 6 and 14 recites the language of Many-Sorted.  It is unclear whether these languages has special meaning when using a capital letter
Claims 7 and 15 recites the language of Mapping Regions of Constraint sets (MARCO).  It is unclear whether these languages has special meaning when using capital letter.
Claims 2-7 and 9-16 are rejected for the same reason because of depend on the based claims 1 and 8. 
See also MPEP § 2111.04. For these reasons, one of ordinary skill in the art would not be able to determine the scope of he claims.
Appropriate correction is required.

The examiner has cited particular examples of 35 U.S.C. 112 rejections above. It is respectfully requested that, in preparing responses, the applicant check the claims for further 35 U.S.C. 112 rejections as being indefinite in case it was inadvertently missed 


Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 
 
Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Linehan et al. (US PGPUB 2007/0288412, hereinafter Linehan), in view of Cosman et al. (US PGPUB 2011/0251875, hereinafter Cosman).
As per as claim 1, Linehan discloses:
 A method for detecting inconsistencies in Semantics of Business Vocabulary and Business Rules (SBVR) using Many-Sorted Logic (Linehan, e.g., [0003], [0088]), the method comprising:

 	defining, by one or more hardware processors, a set of rules expressed in SBVR, wherein the set of rules comprises syntactic and semantic ambiguities and inconsistencies, and wherein each of the set of rules facilitate one or more actions based upon a specification of one or more conditions (301) (Linehan, e.g., [0003], [0078], [0088], “…defined herein as meaning a set of symbols and forms of expression that express concepts within a body of shared meanings. In an exemplary embodiment of the present invention that complies with the Semantics of Business Vocabulary and Rules (SBVR) specification promulgated by OMG, the business vocabulary employed at blocks 302, 304 and/or 306 includes a number of classes of semantics, including noun concepts, individual concepts, fact types, verbs, and keywords. A noun concept is defined by the SBVR specification as a concept that is not a fact type. A noun concept may also be referred to as an "object type" or a "class"…”);

 	translating, via the one or more hardware processors, the set of SBVR rules into a SBVR extensible Markup Language Metadata Interchange (XMI) comprising segregated SBVR vocabulary and rules, wherein the translating is performed by implementing a clustering technique on the set of SBVR rules (302) (Linehan, e.g., [0078], [0088], “…complies with the Semantics of Business Vocabulary and Rules (SBVR) specification promulgated by OMG, the business vocabulary employed at blocks 302, 304 and/or 306 includes a number of classes of semantics, including noun concepts, individual concepts, fact types, verbs, and keywords…” and [0117-0118], “…importing into business modeling client 148 business rules contained in XML files encoded in XML Metadata Interchange (XMI) format specified in the SBVR standard…”);
 	transforming the SBVR XMI into one or more Satisfiability Modulo Theories Library (SMT-LIB) formulas using at least one logical structure and semantic of Many-Sorted Logic (303) (Linehan, e.g., [0007], “…transforming the business rules to generate implementation code for the business process modeled by the upper layer business model…” and [0074], [0095], [0111-0112], “…the SBVR specification, a special computational form of restricted condition can be stated. In the computation form, the keyword "is to be computed as" indicates a computation formula having the modality of necessity…” and further see [0117-0118], “…importing into business modeling client 148 business rules contained in XML files encoded in XML Metadata Interchange (XMI) format specified in the SBVR standard…creation of a business rule at 306, business modeling client 148 matches the business vocabulary in the business  and
 	detecting, from the one or more SMT-LIB formulas, one or more inconsistencies in semantics of SBVR by using a SMT solver invocation (304) (Linehan, e.g., [0095], [0111-0119], “…importing into business modeling client 148 business rules contained in XML files encoded in XML Metadata Interchange (XMI) format specified in the SBVR standard…”) and [0148-0151], “…determination at block 352 that a business rule has been entered, business modeling client 148 determines at block 354 whether a link can be established between the business rule and an upper layer business model…detects an inconsistency exists between this proposed business rule and a business model if the relationship in the model between order...”).
	To make records clearer regarding the language of “define Business Rule” (although as stated above Linehan disclose the steps of Semantics of Business Vocabulary and Business Rules [0088]).
	However Cosman, in an analogous art, discloses “Business Rule” (Cosman, e.g., [0262] and [0299], “…Based on the ranking of a preemptible contract relative to other preemptible contracts, if there is sufficient inventory available for the specified contract at the time that the product…the business rules of the organization and can also be optionally utilize a priority attribute so that one contract can preempt the other, otherwise they are prioritized in ascending order based on the configured priority keys…”). Thus, it would have been obvious to one of ordinary skill in the art BEFORE the effective filling date of the claimed invention to combine the teaching of Bosman and Linehan by using the business rules to managing inventories that are described 

As per as claim 2, Bosman and Linehan disclose:
The method as claimed in claim 1, wherein the step of translating comprises generating a plurality of graphical clusters for the segregated SBVR vocabulary to schematically represent an inheritance in the segregated SBVR vocabulary (Linehan, e.g., [0078], [0088], “…complies with the Semantics of Business Vocabulary and Rules (SBVR) specification promulgated by OMG, the business vocabulary employed at blocks 302, 304 and/or 306 includes a number of classes of semantics, including noun concepts, individual concepts, fact types, verbs, and keywords…” and [0117-0118]).

As per as claim 3, Bosman and Linehan disclose:
The method as claimed in claim 2, wherein each of the plurality of graphical clusters are represented via a Venn diagram (Cosman, e.g., figs. 19 and 26-27, associating with texts description, (Venn diagram)), and wherein each Venn diagram uses one or more axioms to represent the inheritance (Cosman, e.g., [0159-0160] and [0182-0183]).

As per as claim 4, Bosman and Linehan disclose:
The method as claimed in claim 3, wherein the Venn diagram associated with each of the plurality of graphical clusters is non-empty (Cosman, e.g., figs. 19 and 26-27, associating with texts description).

As per as claim 5, Bosman and Linehan disclose:
The method as claimed in claim 1, wherein the step of transforming comprises a mapping of each of the segregated SBVR rules into a corresponding SMT-LIB representation using one or more axioms, for capturing a set of existing information in each of the segregated SBVR rules (Linehan, e.g., [0078], [0088], [0117-0118]) and further see (Cosman, e.g., [0159-0160] and [0182-0183], using axioms).

As per as claim 6, Bosman and Linehan disclose:
The method as claimed in claim 5, wherein the mapping is preceded by a formulation of the one or more axioms using a Many-Sorted logic for capturing the set of existing information in each of the segregated SBVR rules (Linehan, e.g., [0078], [0088], [0117-0118]).

As per as claim 7, Bosman and Linehan disclose:
The method as claimed in claim 1, wherein the step of detecting the one or more inconsistencies comprises extracting, by implementing a Mapping Regions of Constraint sets (MARCO) technique, all minimally unsatisfiable sub-formulas from the one or more SMT-LIB formulas, and wherein the minimally unsatisfiable sub-formulas are minimal set of rules in the one or more SMT-LIB formulas inconsistent with each other (Linehan, e.g., [0007], “…transforming the business rules to generate implementation code for the business process modeled by the upper layer business model…” and [0074], [0088],  [0095], [0111-0112], “…the SBVR specification, a special computational form of restricted condition can be stated. In the computation form, the keyword "is to be computed as" indicates a computation formula having the modality of necessity…” and further see [0117-0118]).

As per as claim 8, Bosman and Linehan disclose:
The method as claimed in claim 7, wherein the step of extracting all the minimally unsatisfiable sub-formulas facilitate a simultaneous detection of the one or more inconsistencies from the one or more SMT-LIB formulas (Linehan, e.g., [0095], [0111-0119]) and further see [0149-0151] for detection).

Claims 9-16 are essentially the same as claims 1-8 except that they set forth the claimed invention as a system rather a method, respectively and correspondingly, therefore is rejected under the same reasons set forth in rejections of claims 1-8.

Additional Relevant Art Considered
The prior art made of record and not relied upon is considered pertinent to the Applicants’ disclosure.


Baisley et al.; “Generating Software Components from Business Rules Expressed in a Natural Language” disclose Symbols of a vocabulary of a language and business rule statements expressed using the symbols of the vocabulary of the language are received as input. The language has grammatical rules, wherein each of business rule statements is parsed in accordance with the grammatical rules to generate a language-based structure.
Baisley also teaches define Business rules [0097-0098].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  See form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A PHAM whose telephone number is (571)270-3173.  The examiner can normally be reached on M-F 7:45 AM - 6:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/TUAN A PHAM/
Primary Examiner, Art Unit 2163